*420ORDER
PER CURIAM.
Defendant, Antoine Bracken, appeals from Ms judgments of conviction, following a jury trial, for second degree murder and armed criminal action. He was sentenced to two concurrent terms of life imprisonment. Defendant also appeals from the denial of Ms Rule 29.15 motion without an evidentiary hearing.
As to defendant’s direct appeal, no jurisprudential purpose would be served by a written opinion. The judgments of conviction are affirmed. Rule 30.25(b).
The judgment of the trial court denying defendant’s Rule 29.15 motion is based on findings of fact that are not clearly erroneous; no error of law appears. An opirnon would have no precedential value. The judgment is affirmed. Rule 84.16(b).
Defendant’s convictions for second degree murder and armed criminal action and the denial of defendant’s Rule 29.15 motion are affirmed.